Citation Nr: 1125213	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-09 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona 


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a thoracolumbar spine disorder, specifically including a thoracic spine with bulging disc T8-9, status post L4-5 laminectomy and spinal fusion with osteoarthritis (previously rated as a lumbar strain).

2.  Entitlement to a separate disability rating for left lower extremity radiculopathy as a neurologic abnormality associated with service-connected thoracolumbar spine disorder.

3.  Entitlement to a separate disability rating for mid-chest pain and shortness of breath as a neurologic abnormality associated with service-connected thoracolumbar spine disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).





REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 until December 1992 and from December 2003 until July 2005.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO via videoconference in August 2010.

The Board notes that the January 2006 rating decision granted service connection for the thoracolumbar spine disability, with a 10 percent disability rating.  The case was subsequently transferred to the St. Petersburg, Florida RO, which in a March 2008 rating decision granted an initial 20 percent disability rating.

The Board notes that the Veteran also originally claimed service connection for his thoracic and lumbar spine.  The Board has recharacterized the issues as indicated 

above to clarify that under the rating criteria, the thoracic and lumbar spine are rated together and the characterization of the Veteran's service-connected spine disability is thus for a thoracolumbar spine disorder.  Moreover, the expansion of the issues to separate ratings reflects, as will be explained in further detail below, that the applicable rating criteria also provide for separate ratings for neurological abnormalities associated with service-connected thoracolumbar spine disorders.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The issue of a psychiatric disorder secondary to the service-connected thoracolumbar spine disability has also been raised by the record, at the August 2010 Board hearing.  The Board also notes that as the AOJ has also not adjudicated that issue, it too is referred to the AOJ for appropriate action.

A review of the file reflects that the Veteran filed an informal claim of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) in the August 2010 hearing with his reports of unemployability due to his medical disabilities.  While a December 2008 rating decision denied TDIU and the Veteran did not appeal this decision, in view of the higher rating assigned herein and the need to remand for consideration of separate ratings for claimed associated neurological abnormalities, the issue of TDIU must again be considered as part and parcel of the Veteran's thoracolumbar spine disability increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Therefore, in accordance with the reasons set forth in the Remand portion of this decision below, the issues of entitlement to separate disability ratings for left lower extremity radiculopathy and mid-chest pain/shortness of breath associated with service-connected thoracolumbar spine disorder, and TDIU, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's thoracolumbar spine disorder is not manifested by ankylosis or forward flexion of the thoracolumbar spine of 30 degrees or less, prior to November 18, 2008.  

2.  The Veteran's thoracolumbar spine disorder is manifested by forward flexion of the thoracolumbar spine of 30 degrees or less, from November 18, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for a thoracolumbar spine disability have not been met, prior to November 18, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2010).

2.  The criteria for an evaluation of 40 percent, and no greater, for a thoracolumbar spine disability have been met, from to November 18, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

This appeal arises from disagreement with the initial evaluations following the grant of service connection for a thoracolumbar spine disorder.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims folder the service treatment records and reports of his post-service treatment.  He was also afforded a formal VA examination.  In his August 2010 Board hearing testimony, the Veteran contended that the November 2005 VA examination was inadequate, but that the more recent VA examination was adequate.  Although the Veteran has argued that the November 2005 VA examination was inadequate and incorrectly measured his range of motion, the Board notes that the range of motion measurements taken at that time were consistent with those of the November 2008 VA examination.  The Veteran has also not submitted any evidence to support his contention that his range of motion was not as indicated by the November 2005 VA examination.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Despite the Veteran's claims of irregularity, the November 2005 VA examiner had advanced medical training, experience, and had the opportunity to examine the Veteran to provide a competent diagnosis and medical opinion.  See Cox v. Nicholson, 20 Vet. App. 563 (2007) ("VA may satisfy its duty to assist by providing a medical examination conducted by one able to provide "competent medical evidence" under § 3.159(a) (1)."  Also finding that VA satisfied its duty to assist by providing a medical examination performed by a nurse practitioner).  The VA examiner was qualified through education, training, and experience to offer competent medical evidence. Therefore, the Board finds that the examination and associated opinion is adequate for a proper adjudication of the appeal.  

Additionally, although the Veteran has claimed that service treatment records are not of record, he has submitted service treatment records and the record fails to indicate that additional service treatment records are outstanding.  Furthermore, the Veteran is service connected for a thoracolumbar spine disability; the only question is the current level of his severity.  Sufficient evidence is of record to make such a determination.  Moreover, although the Veteran claimed that his disability has worsened since his last VA examination, during his Board hearing, additional VA medical records are of record since that examination to provide an accurate determination of the current level of his severity.  As such, this claim is properly before the Board.  

Applicable Law 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity to the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, at the time of an initial rating, as is the situation in this case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  A recent decision of the United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

Thoracic and lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedular criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees, extension from 0 to 30 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 30 degrees. C.F.R. § 4.71a.  In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  It provides that a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A disability evaluation of 30 percent would be warranted upon a showing of favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine of 15 degrees or less.  38 C.F.R. § 4.71a.

A 40 percent evaluation would only be warranted if there is unfavorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating is granted if the Veteran has unfavorable ankylosis of the entire spine.  Id.

Merits of the Claim
 
The Veteran contends that his service-connected thoracolumbar spine disability is more severe than indicated by the 20 percent disability rating initially granted him, including as due to his severe pain and his in-service spine operations.  A November 2005 VA examiner noted that the Veteran was initially injured when leaving the military to go home, when a driver rear-ended him, causing a T10 spinal injury with radiation circumferentially around to the font of the chest.  

An October 2002 rating decision granted service connection for a lumbar strain, claimed as lower back pain, with an evaluation of 10 percent effective May 29, 2002.  However, a February 2003 rating decision severed service connection of a lumbar back strain.

The Veteran subsequently served on active duty again from December 2003 until July 2005.  In June 2005, he filed a new claim for an in-service spinal injury, which included surgery.  

The service treatment records generally indicate complaints of, or treatment for, an in-service back injury.  A February 13, 2004 record noted that the Veteran had back pain and a MRI of the spine found degenerative disc at L4-5 and a x-ray noted mid grade anterolisthesis of L4 on L5 secondary to bilateral spondylolysis at this level.   The Veteran was diagnosed with lumbar spondylosis (L5-S1), osteoarthritis and intervertebral disc degeneration - lumbar.

A March 31 2004 operation record noted that he received an L4 laminectomy, left L4/5 tranforaminal posterior longitudinal interbody fusion and internal fixation.  The examiner found him to have L4 spondylolysis, severely degenerative disc at L4/5 and 13 mm TPLIF allograft.  A June 7, 2004 record noted that the lower extremities had no myelopathy or diffuse sensorimotor disturbance; there was no decreased response to tactile stimulation of the leg/foot and no lower extremity weakness; deep tendon reflexes were normal.  An August 20, 2004 record noted that the Veteran had a spine fusion in March 2004.  A January 2005 x-ray found mild degenerative cervical spine changes at C5-6 and C6-7, disc bulge at T8-9 causing spinal cord impingement, postoperative changes from L4-5 fusion and decompression, minimal L4-5 anterolisthesis, and no stenosis or recurrent disc.  

A January 2005 MRI report noted that the thoracic spine had a posterior disc bulge at T8-9, which caused central canal stenosis and impingement upon the spinal cord, with noted tenting of the posterior longitudinal ligament, and a small Schmorl's node at the inferior T11.  January 2005 x-rays showed postoperative changes from L4-5 fusion and decompression and minimal L4-5 anterolisthesis, but no stenosis or recurrent disc identified; there were also degenerative changes involving the thoracic spine.  A January 2005 x-ray also found flexion and extension views of the lumbar spine to show no evidence of instability; there had been interval placement of orthopedic hardware for L4 and L5 fusion since February 2004.  A February 11, 2005 record found a herniated disc (T8-9), lumbar radiculopathy L2 and lumbar radiculopathy L1.  

A March 10, 2005 radiograph indicated that there was no evidence of an acute fracture, spondylolysis, or spondylolisthesis status, post L4-5 posterior fusion, and no evidence of orthopaedic hardware failure. The examiner also noted no abnormal motion or evidence of instability between flexion and extension.  The examiner diagnosed him with post L4-5 fusion.  

A March 2005 x-ray noted that the lumbosacral spine demonstrated no evidence of acute fracture, spondylolysis, or spondylolisthesis status post L4-5 posterior fusion; there was no evidence of orthopaedic hardware failure or abnormal motion or evidence of instability between flexion and extension images.  The examiner noted an intervertebral bone graft was visible at the L4-5 interspace and lumbar vertebrae were normally aligned and ere of normal heights.  The March 2005 MRI found findings consistent with L4-5 posterior fusion and decompression, with sclerotic-appearing disc space material noted at L4-5 and no evidence of recurrence of disc or evidence of infection and unchanged mild grade I anterior spondylisthesis of L4 on L5.  A March 29, 2005 record found him to have thoracic radiculopathy.

The Veteran received a medical board examination in April 2005.  The Veteran noted numerous back disorders.  Although the examiner found his spine to be normal, the examiner also noted defects of a herniated disc T8-9 or osteoarthritis of the spine with complaints of radiculopathy.

The Veteran received a VA examination in November 2005, a few months after his discharge from service, but which did not include a review of the claims file.  The examiner noted that a July 2002 x-ray report found minimal scoliosis, otherwise normal.  The examiner noted a March 2004 surgery and that the Veteran used braces or ambulatory aids; he also reported pain daily, which radiated to his left lower extremity.

The November 2005 VA examiner found his gait to be normal and to have tenderness to palpation of the left paralumbar muscles.  The examiner noted no muscle spasm, though there was complaint of pain midline percussion of the lumbar spine.  The examiner noted a range of motion of the lumbar spine to be 40 degrees of flexion and extension to 20 degrees, side bending bilaterally was 25 degrees, and rotation was right 40 degrees and left 35 degrees.  The examiner noted complaints of pain on the terminal degrees and no change with repeat flexion.  As far as the middle back/thoracic spine was concerned, the examiner found the physical examination to be the same with no distinct separate pain.  

The November 2005 VA examiner noted deep tendon reflexes of 2/4, negative straight leg raising, and manual muscle strength of 5/5.  Also, the examiner reported that sensory light touch to the thighs, legs, and ankles were normal.  

The November 2005 VA examiner diagnosed him with thoracic spine minimal scoliosis, with no degenerative disc disease, degenerative joint disease, or functional impairment.  The examiner also noted the lumbosacral spine to be status post surgery with fusion and internal fixation by history.  Additionally, the examiner found the functional impairment to be moderately severe, with no weakness, fatigability, or incoordination.  The examiner also noted that the electromyelogram (EMG) was normal and that x-rays showed minimal scoliosis in the November 21, 2005 addendum.

A November 2005 general VA examination found the Veteran to have dyspnea secondary to neural radiation of a T10 herniated disc and noted that his peripheral extremities revealed normal dorsal pedal and posterior normal.

The Veteran received an EMG consult in December 2005.  The examiner found the needle EMG study of the left lower extremity muscles to show silent at rest with reasonable recruitment patterns on volition with normal looking motor units.  The examiner found the left tibial motor nerve and left sural sensory nerve to be within normal limits.  The examiner found no EMG evidence of left lumbar radiculopathy or sensory motor peripheral neuropathy of the left leg.  

VA medical records generally indicate complaints of, or treatment for, the Veteran's back disability, including numerous complaints of pain.

An April 2007 VA outpatient treatment record noted complaints of chronic back pain with L4-5 spinal fusion with rods and a herniated T-8.  The examiner found the motor and sensory function to be normal.  

A May 9, 2007 VA consult noted that the Veteran had a provisional diagnosis of back injury requiring Humira injections.  The examiner found the strength to be normal and symmetrical in the upper and lower extremities. The examiner found him to have psoriatic arthritis and mildly elevated SGPT.  

A February 4, 2008 VA medical record noted that the Veteran had psoriatic arthritis and post surgical lumbar changes. 

A March 26, 2008 VA medical record noted that the Veteran had low back pain status post back surgery, including stiffness.  The examiner found him very much independent in activities of daily living, and not in need of assistance.  

An April 2, 2008 VA outpatient treatment record noted that the Veteran had no dysuria, hematuria, frequency, or nocturia.  The examiner also noted that he had pain to palpation of the mid-to-lower thoracic spine to the lumbar spine, and radiation of pain down the posterior left leg with extension of the leg at the knee.  The examiner found him to have a contusion to the back, chronic back pain, and left sciatica.  

A November 13, 2008 VA rheumatology consult note diagnosed the Veteran with psoriatic arthritis, psoriasis, lumbar spinal fusion, remote, lumbar sponsylolithesis and osteoarthritis of the cervical spine.  

The Veteran underwent a VA examination for the spine on November 18, 2008, which included a review of the claims file.  The examiner noted the Veteran had in-service spine injuries.  The examiner noted that the Veteran denied urinary incontinence, urgency, and retention requiring catheterization.  He reported urinary frequency and nocturia.  He denied fecal incontinence, and reported obstipation.  He also reported paresthesias, leg or foot weakness and unsteadiness; he denied falls.  The examiner noted that the etiology of those symptoms were unrelated to the claimed disability.  

The Veteran also reported to the November 18, 2008 VA examiner that he had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  He also reported flare-ups of moderate severity that occurred weekly and lasted 1 to 2 days.  He reported being unable to walk more than a few yards.

The November 18, 2008 VA examiner found muscle atrophy of 1/2 inch of the left calf or thigh.  The examiner found no thoracolumbar spine ankylosis.  The examiner also found thoracolumbar range of motion to be 0 to 35 degrees flexion, with pain at 20 degrees and ending at 35 degrees, including when passive.  The examiner noted pain after repetitive use and no additional loss of motion on repetitive use.  

The November 18, 2008 VA examiner also found extension to 15 degrees, with pain beginning at 10 degrees and ending at 15 degrees, which was the same on passive motion.  The examiner noted pain on repetitive use and no additional loss of motion on repetitive use.  

The November 18, 2008 VA examiner also found lateral flexion to be 0 to 20 degrees, with pain beginning at 10 degrees and ending at 20 degrees bilaterally.  The examiner noted pain on repetitive use and no additional loss of motion on repetitive use.  

Furthermore, the November 18, 2008 VA examiner found lateral rotation to be 0 to 20 degrees, with pain beginning at 15 degrees and ending at 20 degrees to the right and 0 to 25 degrees, with pain beginning at 10 degrees and ending at 20 degrees to the left.  The examiner noted pain on repetitive use and no additional loss of motion on repetitive use.  

The November 18, 2008 VA examiner noted that a November 2008 x-ray found a normal thoracic spine series.  The examiner noted that the Veteran was not employed and that he reported his unemployment was due to his medical disabilities.

The November 18, 2008 VA examiner summarized the Veteran's as having DJS T-S spine with T8-9 disc, status post L4-5 laminectomy and spinal fusion with osteoarthritis.  The examiner noted that the thoracolumbar had significant effects on the Veteran's usual occupation, including decreased mobility, decreased manual dexterity, problems lifting and carrying, and decreased lower extremity strength and pain.  The examiner opined that the thoracolumbar spine disability had no effect on grooming, a mild effect on traveling; a moderate effect on chores, shopping, bathing, and dressing; and a severe effect on exercise, sports, and recreation.

A November 18, 2008 VA examination addendum was added in March 2009 and noted that the motor examination more likely than not illustrated nerve damage from the lumbar spine innervating the muscle function with a diagnosis of sciatica.  The examiner also noted that there was no previous recommendation for bedrest in reference to an incapacitating episode as prescribed by a physician.  

The Veteran received a general VA examination on November 26, 2008.  The examiner noted that there was no history of incontinence or constipation, though there was limited motion of the lower back.  The examiner also noted no history of weakness or paralysis, paresthesias, numbness or poor coordination.  The examiner noted that the Veteran retired in January 2006, due to a medical, physical problem and had a herniated disc in the back.  

The Veteran also received a December 2008 genitourinary examination.  The examiner found him to not have problems voiding and to not have incontinence problems.  

The Veteran also received a neurology VA examination in March 2009.  He reported that in January 2004, while in training, a soldier fell on him, causing acute pain and stiffness in the low back, with painful paresthesias and numbness extending to the left lower extremity along the distribution of the left sciatic nerve all the way down to the left foot.  After his condition improved, he reported being in a motor vehicle accident in September 2004, when he was rear ended, causing pain in the low back and upper thoracic spine.  He complained of low back pain with painful paresthesias and numbness in the distribution of the left sciatic nerve.  

The March VA 2009 examiner found normal muscle strength, tone and coordination of the upper and lower extremities.  The examiner noted no muscle atrophy, fasciculation, tremor or other involuntary movements.  The examiner also noted that the deep tendon reflexes were present and symmetric of the upper and lower extremities; there were no pathologic reflexes and sensation was intact to light touch/pinprick/temperature/vibration and proprioception of the upper and lower extremities.  The examiner diagnosed him with persisting low back pain and painful paresthesias in the distribution of the left sciatic nerve.   

During his August 2010 Board hearing, he reported having back pain, sometimes at a level of 10 on a scale of 1 to 10, and indicated that he used a TENS unit.  He also reported daily muscle spasms and that he has not been able to work since January 2006, but that he used to work as a heavy equipment mechanic, but that he is no longer able to pursue such work.  He also reported difficulty outside of employment, such as with prolonged sitting and driving, and that he used a back brace and cane, though those items were not prescribed by his physicians.  The Veteran also reported that he would have incapacitating episodes 4 to 6 weeks per year, but that he did not see a doctor at those times, and that his range of motion was lower than indicated at the VA examination because the doctor did not believe him in regards to his pain levels.  

The Veteran currently has a disability rating of 20 percent for his thoracolumbar spine disability.  Under Diagnostic Code 5242, a 20 percent disability rating is generally assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5242, a higher 30 percent disability rating would only be warranted upon a showing of favorable ankylosis of the entire cervical spine or forward flexion of the cervical spine of 15 degrees or less.  As the Veteran's current claim is in regards to the thoracolumbar spine, that code section is inapplicable.

The next applicable code would be for a 40 percent evaluation, but that is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. The Veteran's flexion of the thoracolumbar spine has consistently been found to be over 30 degrees.   The November 2005 VA examiner found 40 degrees of flexion with complaints of pain on the terminal degrees and no change with repeat flexion.   The November 2008 examiner also found thoracolumbar range of motion to be 0 to 35 degrees flexion, with pain at 20 degrees and ending at 35 degrees, including when passive.  

A 50 percent or 100 percent disability rating is not applicable, as the November 2008 VA examiner found no thoracolumbar spine ankylosis, much less unfavorable ankylosis of the entire thoracolumbar spine.  

The Veteran has also claimed that his in-service spine fusion should be considered akin to ankylosis.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  Although the medical evidence indicates that the Veteran has undergone a spine fusion, the rating for a spine with ankylosis is based upon the immobility of the spine.  There is no question that the Veteran's ability to move his spine is diminished; however, the medical evidence has repeatedly found him able to move his spine and to not have ankylosis.  As such, the Veteran's spine cannot be considered as if it has ankylosis.  Additionally, the November 18, 2008 VA examiner specifically found no thoracolumbar spine ankylosis.

The appellant has also put forth credible complaints of pain on use of the joint. With regard to such complaints, the Court has held that VA must consider additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995). Taking all of the evidence of record into consideration, the Board finds that the thoracolumbar spine disability is likely manifested by some functional limitation due to pain on motion.  The November 18, 2008 examiner found the thoracolumbar range of motion to be 0 to 35 degrees flexion, with pain at 20 degrees and ending at 35 degrees.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there is a showing of additional functional impairment warranting  a higher rating for the complaints of pain.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.  In view of the fact that maximum forward flexion is to 35 degrees, but that pain begins at 20 degrees, it is reasonable to presume that the Veteran normally does not engage in forward flexion in view of such pain.  Under the circumstances, because of the objective evidence of pain on motion, the Veteran's limitation of motion on forward flexion is found to be consistent with the assignment of a 40 percent disability rating, from November 18, 2008, the date of the examination. Prior to that time, the medical evidence of record does not indicate such additional functional limitation, so the disability rating remains at 20 percent prior to November 18, 2008.

Additionally, Diagnostic Code 5242, Note 1 indicates that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately rated under an appropriate diagnostic code.  

During his November 18, 2008 VA examination, the Veteran denied urinary incontinence, urgency, and retention requiring catheterization, though he reported urinary frequency and nocturia.  He also denied fecal incontinence, and reported obstipation.  The examiner did not indicate that the Veteran had either bowel or bladder impairment and the Veteran has not reported such disorders.  During the general November 26, 2008 VA examination, the Veteran also denied incontinence and constipation; the examiner noted no history of weakness, paralysis, paresthesias, numbness, or poor coordination.  During the December 2008 genitourinary examination, the examiner found him to have no problems voiding and to not have incontinence problems.  

Additionally, the March 2009 VA neurology examination noted that the Veteran had normal muscle strength, tone, and coordination of the upper and lower extremities.  The examiner also noted no muscle atrophy, fasciculations, tremor, or other involuntary movements, and did not diagnose the Veteran with any upper extremity disorders, though the examiner noted lower extremity findings.  As such, objective neurologic abnormalities of the upper extremities are not indicated.  The neurologic abnormalities observed to be possibly affecting the left lower extremity, as well as chest pain/shortness of breath will be discussed in the remand portion of this decision.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  

The Board also notes that the Veteran has claimed to have had incapacitating episodes due to his thoracolumbar spine disability.  Under the current regulations, Diagnostic Code 5243, intervertebral disc syndrome can be rated under the General Rating Formula for the Spine or based on incapacitating episodes.  

Under Diagnostic Code 5243, based on incapacitating episodes, a 40 percent rating evaluation would require incapacitating episodes of a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months, with an "incapacitating episode" defined as a period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.  During his August 2010 Board hearing, the Veteran reported that he would have incapacitating episodes 4 to 6 weeks per year, but that he did not see a doctor at those times.  No medical evidence shows that the Veteran had incapacitating episodes prescribed by a physician or as part of a physician's treatment for his service-connected back disability, indeed the Veteran reported that he was not prescribed bedrest by a physician and the November 2008 VA examiner noted that the Veteran did not have physician prescribed bedrest in the March 2009 addendum.  There is also no evidence that the Veteran was ever hospitalized for his disability.  As such a rating in excess of 20 percent based on intervertebral disc syndrome is no applicable.

The Veteran's claim for a rating in excess of 20 percent for his thoracolumbar spine disability is granted, from November 18, 2008, with a 40 percent disability rating from that time.  An increased rating prior to November 18, 2008 is denied, as the medical evidence of record does not indicate that the Veteran's disability is consistent with the criteria for a 40 percent disability rating prior to that time.

Finally, the disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  The rating criteria are not inadequate.  Higher ratings are available for the service-connected disability; however, the Veteran simply does not meet those criteria.   


ORDER

An evaluation in excess of 20 percent for a thoracolumbar spine disability is denied, prior to November 18, 2008.  

A 40 percent disability rating for a thoracolumbar spine disability evaluation is granted, from November 18, 2008, subject to the provisions governing the award of monetary benefits.


REMAND

The Veteran contends, and the evidence suggests, that he has neurologic abnormalities affecting the left lower extremity and causes chest pain and shortness of breath associated with his service-connected thoracolumbar spine disability.  The Veteran has also claimed to be unemployable due to his service-connected thoracolumbar spine disability.  

During his April 2004 medical board examination, the examiner noted that the Veteran had a herniated disc T8-9 or osteoarthritis of the spine with complaints of radiculopathy.  However, although the Veteran has made numerous complaints of radiculopathy, the record has been unclear as to whether he has such radiculopathy due to his service-connected thoracolumbar spine disability.  A November 2005 general VA examination found the Veteran to have dyspnea secondary to neural radiation of a T10 herniated disc.  The December 2005 VA EMG consult note found no EMG evidence of left lumbar radiculopathy or sensory motor peripheral neuropathy of the left leg.  Service connection for left leg radiculopathy was denied by the January 2006 rating decision.  The November 2008 VA examiner noted that the etiology of the symptoms of paresthesias, leg or foot weakness and unsteadiness, were unrelated to the claimed disability.  However, the November 2008 VA examiner's March 2009 addendum noted that the motor examination was more likely than not illustrating nerve damage from the lumbar spine innervating the muscle function with a diagnosis of sciatica.  

The March 2009 VA neurology examination noted that the Veteran had found normal muscle strength, tone and coordination of the upper and lower extremities.  The examiner also noted no muscle atrophy, fasciculations, tremor or other involuntary movements.  The examiner also noted deep tendon reflexes to be present and symmetric of the upper and lower extremities; there were no pathologic reflexes and sensation was intact to light touch/pincprick/temperature/vibration and proprioception of the upper and lower extremities.  The examiner diagnosed him with persisting low back pain and painful paresthesias in the distribution of the left sciatic nerve.   However, the examiner found that an EMG of the lower extremities should be repeated to verify sensory dysesthesia in the distribution of the left sciatic nerve.

As is noted above, under 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, under the General rating Formula for Diseases and Injuries of the Spine at Note (1), the regulation provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   In view of the evidence detailed above and the applicable regulations, a remand is necessary to afford the Veteran a full and fair adjudication under the regulations.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern whether there is objective medical evidence of neurologic abnormalities of the lower extremities due to the service-connected thoracolumbar spine disability.  This question must be addressed by an appropriately qualified medical professional.  A medical opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Veteran should be provided an EMG of the lower extremities to verify sensory dysesthesia distribution of the left sciatic nerve and be provided a VA examination to determine any objective lower extremity neurologic abnormalities found to be due to his service-connected thoracolumbar spine disability.

As was briefly noted in the Introduction section of this decision, the issue of entitlement to TDIU is raised by the record as part and parcel of the Veteran's thoracolumbar spine disability increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While a December 2008 rating decision denied TDIU and the Veteran did not appeal such decision, in view of the higher rating assigned herein and the need to remand for consideration of separate ratings for claimed associated neurological abnormalities, the issue of TDIU must again be considered as part and parcel of the Veteran's thoracolumbar spine disability increased rating claim.  Id.  

For example, during his August 2010 Board hearing, he reported having back pain, sometimes at a level of 10 on a scale of 1 to 10 and indicated that he used a TENS unit.  He also reported not being able to work since January 2006, but that he used to work as a heavy equipment mechanic, which he is no longer able to pursue.  He also reported difficulty outside of employment, such as with prolonged sitting and driving.  

In view of the above, the TDIU aspect of this claim under 38 C.F.R. § 4.16 must be considered anew.  In so doing, the RO may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

Accordingly, the case is REMANDED for the following actions:


1.  The RO/AMC shall obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.  

2.  After any additional records have been collected and associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination, to include an EMG of the lower extremities to verify sensory dysesthesia in the distribution of the left sciatic nerve, if appropriate.  The examiner shall determine the nature, extent, onset, and etiology of any left lower extremity neurological abnormality for the purpose of opining whether the Veteran currently has any lower extremity neurological abnormalities caused by his service-connected thoracolumbar spine disability.  The examiner shall also determine the nature, extent, onset, and etiology of any chest pain and/or shortness of breath, for the purpose of opining whether any such symptoms are neurological abnormalities associated with service-connected thoracolumbar spine disability. 

The claims folder shall be made available to and be reviewed by the examiner.  All indicated studies shall be performed, and all findings shall be reported in detail.  The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any lower extremity neurological abnormalities and/or chest pain/shortness of breath is associated with his service-connected thoracolumbar spine disability. 




In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's disorder, as well as the medical evidence of record, including service medical records.  The rationale for all opinions expressed shall be provided in a legible report.

3.  After the above is completed, the RO shall consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16.  In so doing, the RO shall provide appropriate notice and may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or medical opinion, as is deemed necessary.

4.  When the development requested has been completed, the case shall again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


